Citation Nr: 0430961	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-13 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic stomach 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and March 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in a written statement returned by the 
veteran in August 2004, he requested a hearing before a 
Veterans Law Judge in Washington, DC.  In an August 2004 
letter, the Board scheduled the veteran for a hearing in 
October 2004.  A notation in the veteran's claims file 
indicates that he failed, without explanation, to appear for 
his hearing.  The Board therefore concludes that all due 
process has been met with respect to the veteran's hearing 
request.


FINDINGS OF FACT

1.  Service connection for a chronic stomach disease was 
denied by a December 1980 RO rating decision.  The veteran 
was notified of the decision that same month, and an appeal 
of that decision was not initiated.

2.  The evidence added to the record since the December 1980 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the veteran's claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
lumbar spine disorder is related to the veteran's active 
military service or any incident of service.




CONCLUSION OF LAW

1.  Evidence submitted since the December 1980 rating 
decision wherein the RO denied service connection for a 
chronic stomach disease is not new and material; thus, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).

2.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an October 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed April 2003 statement of 
the case (SOC) and a March 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish new and material 
evidence and entitlement to service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2003 SOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Chronic Stomach Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed chronic stomach disorder is not 
one of those disabilities for which there is a presumption in 
the law.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration; which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; is neither cumulative 
nor redundant; and which raises a reasonable possibility of 
substantiating the claim .  38 C.F.R. § 3.156(a).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received after this date, in September 2002, the amended 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "new" version of 38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A December 1980 rating decision denied the 
veteran's claim for service connection for a chronic stomach 
disease.  The veteran was notified of the decision that same 
month, and did not file a notice of disagreement to initiate 
an appeal.  Thus, the December 1980 rating decision became 
final.  No other rating decision specifically addressed the 
issue of service connection for a stomach disorder until the 
February 2003 rating decision, as to which the veteran 
perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the December 1980 rating decision, the veteran's service 
medical records show that, upon entry in June 1972, the 
veteran's abdomen was normal, and he reported no history of 
stomach trouble.

A June 1974 service record shows the veteran complained of a 
one-month history of pain and discomfort from stomach 
distress.  He had a large amount of gas.  He said that 
drinking alcohol caused severe cramps.  Eating food helped 
stop the cramping, but it returned after a couple of hours.  
The impression was severe gastritis.  In a subsequent June 
1974 record, he complained of more frequent bowel movements 
since taking medication.  The record indicates the veteran 
had an episode of alcoholic gastritis, during which he 
vomited.  The impression was of gastritis.

A September 1974 service medical entry shows the veteran 
indicated his pain had gone away since June, but was back.  
In a March 1975 record, the veteran complained of diarrhea.  
He was placed on medication, but reported no relief from that 
medication in a subsequent March 1975 entry.

A May 1975 separation examination report shows the veteran's 
abdomen was normal, and he reported no history of stomach 
trouble.  A March 1976 enlistment examination report shows 
his abdomen was normal.  A March 1978 separation examination 
report shows the veteran's abdomen was normal, his anus and 
rectum were abnormal, and he reported a history of stomach 
trouble.  The physician noted that the veteran had gastritis, 
with no current problems and no sequelae.

Post-service, an October 1980 VA examination report showed 
the veteran's abdomen was soft and nontender, with no 
organomegaly.  The diagnosis was of a stomach condition, 
manifested by a history of ethanolism, nausea, vomiting, 
abdominal cramps, and diarrhea.  There was no history of X-
ray examination whatsoever.  It was thought to be mild 
alcoholic gastritis, of doubtful significance.

In December 1980, the RO denied the veteran's claim, on the 
basis that there was no definite diagnosis of a chronic 
stomach disease in service, and a chronic stomach disease was 
not found on the VA examination.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful to reopen the claim.  See McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, a November 
2002 colonoscopy report showed impressions of internal 
hemorrhoids, a polyp, diverticulosis of the proximal 
descending colon and distal sigmoid colon, and an increase in 
the vascularity of the rectum.

In a November 2002 written statement, the veteran's wife 
indicated that she was a registered nurse and had been for 
thirteen years.  She had known the veteran for six years.  
She read through his medical records from the Navy, and noted 
that he repeatedly went to sick call and complained about his 
stomach.  She believed this was service connected.

In a June 2003 written statement, Dr. D.B. indicated that he 
treated the veteran for abdominal pain and significant weight 
loss associated with diarrhea, nausea, vomiting, and severe 
intermittent right upper quadrant pain with dyspepsia.  
Because of the persistence of the pain associated with the 
weight loss, the veteran underwent an upper endoscopy.  It 
showed diffuse gastritis and duodenitis with reflux.  
Biopsies showed Helicobacter pylori.  He was currently being 
treated for bacteria.  Dr. B opined that perhaps the veteran 
could have acquired this infection when he was in the 
Philippines or other war-involved countries many years ago.

In March 2004, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  He indicated that his stomach 
problem began in the military.  He said he threw up blood and 
had diarrhea.  He sought treatment for it quite a bit.  He 
never had a diagnosis of an ulcer while in service.  He 
stated that, after the military, he was diagnosed with E. 
coli.  He still threw up sometimes, and got diarrhea.  He was 
on medication.  He stated that Dr. B had told him that he had 
E. coli and that it was a strain from Asia.  According to the 
veteran, he had not been to Asia since 1978.

Having reviewed the record, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a chronic stomach disorder.  While 
the private treatment records do constitute new evidence, in 
that they were not of record at the time of the previous 
decisions, they are not material because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, these reports do not, nor does any of the additional 
evidence submitted in connection with the claim to reopen, 
demonstrate that the veteran has a current stomach disorder 
that is of in-service origin.  Even if the evidence were 
deemed sufficient to reopen the claim, the complete record, 
as discussed above, fails to provide a linkage between in-
service symptomatology and current back disability.

In reaching the above determination, the Board acknowledges 
the written opinions of both the veteran's wife and Dr. B.  
With regard to Dr. B's opinion, he stated that "perhaps" 
the veteran could have acquired his stomach disorder while in 
service.  Such speculation is not medical evidence upon which 
the Board can grant service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) (on claim to reopen a service connection claim, 
statement from physician about possibility of link between 
chest trauma and restrictive lung disease is too general and 
inconclusive to constitute material evidence to reopen).  An 
initial review of Dr. B's statement might appear to support 
the veteran's claim, but a close analysis shows that it does 
not.  The opinion is both equivocal and speculative and, at 
most, does little more than propose that it is possible that 
the veteran's military service caused his chronic stomach 
disorder.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman, supra; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

With regard to the veteran's wife's written statement, the 
Board notes that she provided an opinion that she believed 
the veteran's current stomach disorder was related to his 
service.  She indicated that she reviewed his service medical 
records.  However, other than pointing out that the veteran 
sought treatment for his stomach while in service, the 
veteran's wife provided no reasoning, either factual or 
medical, to support her opinion.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

With regard to the assertions of the veteran that he has a 
stomach disability of in-service origin, we certainly respect 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a chronic stomach disorder.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Lumbar Spine Disorder

A.  Factual Background

The veteran's service medical records show that, upon entry 
in June 1972, his spine and other elements of the 
musculoskeletal system were normal, and he denied any no 
history of recurrent back pain.  A December 1973 treatment 
report indicates the veteran complained of severe back pain.  
He had lifted a 30-pound metal object and rotated his back 
prior to turning his hips.  On examination, he had limited 
range of motion and severe pain on inspiration.  He had some 
stooping while walking.  The diagnostic impression was a back 
contusion.  The veteran was given prescription pain 
medication.

Upon separation in May 1975, the veteran's spine and 
musculoskeletal system were normal, and he reported no 
history of recurrent back pain.  In a March 1976 service 
entrance examination, the veteran's spine and musculoskeletal 
system were normal.  A March 1978 separation examination 
report shows the veteran's spine and musculoskeletal system 
were noted as being both normal and abnormal.  He reported a 
history of recurrent back pain.  A physician's summary 
included a notation of chronic lumbosacral strain.

December 1997 private treatment records show the veteran 
complained of pain in his cervical spine after an automobile 
accident.  The impression was minimal degenerative changes, 
localized in the cervical spine.

Private treatment records dated from May 1999 to October 2002 
show Dr. R.S. treated the veteran for his back disorder.  He 
was diagnosed, at different times, with lumbar radiculitis, 
neural foraminal stenosis, early facet syndrome with disk 
degeneration, lumbar stenosis, lumbar facet syndrome, 
possible back pain secondary to disc protrusion, disc 
protrusion with chronic radiculopathy, bilateral sacrolitis, 
and thoracic myofascial syndrome, his most recent diagnosis.  
During this treatment, Dr. S did not relate the veteran's 
back problems to his military service.

In a November 2002 written statement, the veteran's wife, who 
was a registered nurse, indicated that she had known the 
veteran for six years, had reviewed his medical records from 
the Navy, noted he hurt his lumbar back when he picked up a 
valve and twisted the wrong way, and opined that she believed 
that his back disorder was service connected.

In a March 2003 written statement, Dr. M.S. indicated that he 
had treated the veteran since 1999.  At that time, he had an 
automobile accident that had exacerbated the pain that he had 
in his back and legs for several years.  The veteran reported 
that his pain initially started after an injury in the 
military, and he had pain for many years before the 
automobile accident.  It was Dr. S's impression from 
reviewing the veteran's spinal X-rays that he had long-
standing degenerative joint disease that had not occurred 
over just the previous three to four years.

On the veteran's May 2003 substantive appeal (VA Form 9), he 
indicated that his back started bothering him in 1994 when he 
began a new job that involved more physical labor.  His wife 
indicated that he tossed and complained about his back in his 
sleep.  He noted his automobile accident in 1997 but stated 
it was a muscle problem in his neck, not his lower back.  He 
indicated that his back pain was extremely painful.

In June 2003, the veteran underwent VA spine examination.  
The claims file was reviewed.  The veteran related his back 
injury in service in 1973.  The examiner noted the service 
medical record that showed a back injury.  The veteran stated 
that he was warned that if he went to sick call too much, he 
might be discharged.  He stated that his back bothered him 
off and on.  His back seemed to flare up beginning in 1994, 
when he began a new landscaping job.  The veteran indicated 
that he was fine if he was just sitting, but had pain with 
activity.

On examination, the veteran stood without abnormal 
curvatures.  He had limited range of motion due to pain.  The 
examiner reviewed and noted the veteran's numerous X-ray and 
magnetic resonance imaging (MRI) reports, and noted that the 
diagnosis had been a low back pain problem.  There was some 
conflicting information from the imaging studies that had 
been done.  The examiner did not know why the veteran could 
not demonstrate more motion in the standing posture.  He 
found no usual evidence of nerve root compression.  The 
examiner thought the problem was related to his overall use 
of the back, including his time in the service.  He did not 
believe his injury in the service was the sole cause of his 
back difficulty, even if one accepted that he had some 
recurrent problems in service, which, in any case, were not 
well documented.  The examiner observed that the veteran had 
been able to carry on in various jobs, some of which were 
active, for over 20 years after service before he had enough 
difficulty to involve imaging studies.  He believed that the 
veteran's problems in service were just part of his lifetime 
use of his back.  There did not seem to be any outstanding 
problem that occurred in the service.

In his March 2004 DRO hearing, the veteran recounted his back 
injury in service.  He said he sought treatment at that time 
and they told him it was a strain.  He indicated that during 
his six years in the service he complained about his back 
only two or three times, because he was told he would get 
discharged.  After service, he first sought treatment for his 
back in the early 1990s.  During that time, he treated 
himself with over-the-counter medication.  His current job 
involved manual labor.  He noted that he had back pain before 
his automobile accident.


B.  Discussion

As stated above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  There are some disabilities for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The veteran's claimed lumbar 
spine disorder is not one of those disabilities.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In assessing the veteran's contention that his lumbar spine 
disorder began in service, the Board has evaluated all the 
evidence of record.  The veteran remembers an injury he 
experienced in service in 1973, and his medical records 
reflect this.  However, there are no subsequent records 
showing treatment for a back disorder until 1997, when the 
veteran sought treatment following an automobile accident.  
Furthermore, there is no post-service treatment for the 
veteran's lumbar spine until 1999, more than twenty years 
after separation from service.  In addition, the veteran had 
a single instance of treatment for his back in a December 
1973 service medical record.  Upon separation in May 1975, 
the veteran's back was reported as normal, and upon re-
enlistment in March 1976, his back was again noted to be 
normal.  Not until March 1978, upon his second service 
separation, did a examination show any possible abnormality 
with the veteran's spine.  There is no service medical record 
dated during the veteran's second period of service to show 
that he injured his back in any way.  While the veteran's 
examiner noted chronic lumbosacral strain on the March 1978 
separation examination, there are no service treatment 
records to show that the assessment was based upon evidence 
other than the veteran's statements.

The Board notes the opinions of both the veteran's wife and 
the June 2003 VA examiner.  While his wife's opinion appears 
to support his contention, as discussed above regarding his 
other claim, this is a bare conclusion.  We recognize that 
she is a medical professional, and indicated that she 
reviewed the veteran's service medical records; however, she 
did not explain her reasoning, and did not medically connect 
the veteran's in-service back injury with his current 
diagnosis, nor did she explain why there had been a 20-year 
gap in treatment and documented symptoms.

The Board also notes Dr. S's opinion that the veteran's back 
disorder had more than a three or four year history.  While 
this opinion relates the veteran's lumbar spine disorder to 
at least 1998, it does not specifically relate it to his 
service many years before, or any incident thereof.  
Furthermore, the veteran himself stated in his May 2003 VA 
Form 9 that his back pain started bothering him in 1994 when 
he began a new job.  This evidence does not provide any 
substantial relationship between his current back disorder 
and the veteran's military service.

The Board finds the opinion of the June 2003 VA examiner more 
persuasive.  The physician fully examined the veteran, 
reviewed his claims file, and evaluated X-ray reports of the 
veteran's back.  He specifically indicated that the veteran's 
report of pain did not seem to correspond with the findings 
on his X-rays and MRIs.  The examiner opined that the 
veteran's current back disorder was due to the use of his 
back throughout his life, including his time in the military, 
but was not specifically related to any injury.  The Board 
points out, as the examiner did, that the veteran engaged in 
various employment opportunities after his military service 
which involved physical labor.

The Board appreciates the veteran's contention that his 
current back disorder is somehow related to his military 
service and his single incident of treatment for pain in 
December 1973, and sympathizes with the current pain he 
obviously suffers.  We do not question his sincerity.  
However, the veteran, as a layperson, does not have the 
medical knowledge to opine as to the etiology of his lumbar 
spine disorder.  See Routen, supra.  The documented evidence 
is dispositive.  The veteran's records do not show any 
treatment or diagnosis of a back disorder until 1997, more 
than two decades after his final separation from service.  
Finally, no competent medical opinion of record provides 
nexus evidence to relate the veteran's lumbar spine disorder 
to his military service.

As the evidence preponderates against the claim for service 
connection for a lumbar spine disorder, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  New and material evidence having not been submitted, the 
claim for service connection for a low back disorder is 
denied.

2.  Service connection for a lumbar spine disorder is denied.



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



